MURPHY, Justice.
I concur with the result reached by the majority, but, in all due respect, feel obligated to examine and discuss the authorities which support that result.
The Fourteenth Amendment to the United States Constitution and Article 1, Section 10 of the Texas Constitution provide that the accused shall enjoy the right to assistance of counsel for his/her defense. Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963); Webb v. State, 533 S.W.2d 780 (Tex.Cr.App.1976). An accused may waive his/her right to counsel and the Court of Criminal Appeals has succinctly outlined rules applicable to that waiver. In Renfro v. State, the court stated an accused may waive his right to counsel so long as that waiver is made voluntarily and with knowledge of the consequences. 586 S.W.2d 496, 500 (Tex.Cr.App.1976) (citing Jordan v. State, 571 S.W.2d 883 (Tex.Cr.App.1978); Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975)). To illustrate a proper waiver the record must clearly demonstrate the accused voluntarily, knowingly and intelligently waived his/her right to counsel in order to assert the right to represent himself or herself, i.e., the record should reflect the waiver of the right to counsel occurred after the accused was made aware of the advantages and disadvantages of self-representation. Thomas v. State, 550 S.W.2d 64, 67 (Tex.Cr.App.1977); Faretta v. California, supra, 422 U.S. at 835, 95 S.Ct. at 2541. In the case at bar the trial court, by its own admission, did not conduct a hearing to determine appellant’s ability to represent himself as outlined in Geeslin v. State, 600 S.W.2d 309, 313-14 (Tex.Cr.App.1980). It is, however, abundantly clear from the state of record that appellant was knowledgeable of criminal procedures and thoroughly availed himself of those procedures. Furthermore, appellant could at all times avail himself of standby counsel. Although there is no evidence that appellant had prior experience representing himself, the record is sufficiently developed, to show a voluntary, intelligent waiver of counsel at the pre-trial hearings. Compare, Hawkins v. State, 613 S.W.2d 720 (Tex.Cr.App.1981); Jordan v. State, supra, at 884. Moreover, it is also clear from the record that the evidence overwhelmingly supported appellant’s conviction and appellant put on no evidence in his defense. Where guilt is clear due to the overwhelming and undisputed evidence against the accused a constitutional error may be harmless. Clay v. State, 518 S.W.2d 550, 553 (Tex.Cr.App.1975); Smith v. State, 557 S.W.2d 299, 302 (Tex.Cr.App.1977) (citing Harrington v. California, 395 U.S. 250, 89 S.Ct. 1726, 23 L.Ed.2d 284 (1969)). The stricter test of harmless error applicable to conduct affecting constitutional rights requires this court to find the error harmless beyond a reasonable doubt, i.e., the error cannot have been calculated to deny the accused a fair trial. U. S. v. Jennings, 527 F.2d 862, 868 (5th Cir. 1976); U. S. v. Steinkoenig, 487 F.2d 225, 229 (5th Cir. 1973); Beck v. State, 583 S.W.2d 338, 347 (Tex.Cr.App.1979). After viewing the record as a whole and considering all the facts and circumstances of the events at issue, I find no reason to believe that the lack of precise admonition outlined in Geeslin swayed the trial court’s judgment or affected the course of trial in any way. See, Jordan v. State, 576 S.W.2d 825, 829 (Tex.Cr.App.1978). A reviewing court must be cautious in viewing any action as inconsequential which affects constitutional rights. U. S. v. Jennings, supra. It is clear, however, that in this case the error must be viewed as harmless beyond a reasonable doubt and, *793therefore, guided by the above authorities, I would affirm the judgment of the trial court.